Citation Nr: 9932422	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-00 202 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than November 12, 
1992, for an award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO), which implemented a June 1997 decision 
by the Board granting service connection for PTSD, and, in 
implementing that decision, assigned an effective date of 
November 12, 1992.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran filed a claim for service connection for 
delayed stress syndrome, nowadays referred to as PTSD, in a 
VA form that the RO marked as received on August 8, 1983.

3.  The claim for service connection for PTSD was denied in a 
rating decision that was dated in August 1984, but the claim 
never became final because the veteran was not properly 
notified of this adverse decision, as the letter was not sent 
to his most recent address of record, which at that time was 
the Oregon State Penitentiary.

4.  The veteran requested the re-opening of his claim for 
service connection for PTSD by submitting a statement to that 
effect that was marked as received at the RO on November 12, 
1992, and, while the RO again denied the claim, the Board 
granted the benefit sought on appeal, in a June 1997 
decision.

5.  In an August 1997 rating decision, the RO implemented the 
Board's decision of June 1997 and assigned an effective date 
of November 12, 1992, rather than August 8, 1983, perhaps 
unaware of the deficient, or improper, notification of August 
1984.



CONCLUSION OF LAW

An effective date of August 8, 1983, for an award of service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1983 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable VA laws and regulations:

VA regulation currently provides that the claimant and his or 
her representative, if any, will be informed of his or her 
appellate rights in each notification of a determination of 
entitlement or "nonentitlement" to VA benefits.  See, 
38 C.F.R. § 19.25 (1999).  The Board notes that a regulation 
in essence identical to § 19.25 was in effect as of July 1983 
and it provided that the claimant and his or her 
representative, if any, would be informed of the right to 
initiate an appeal and the time within which to do so, the 
right to a personal  hearing and the right to representation 
and that this information would be included in every 
notification of a determination of entitlement or 
"nonentitlement" to VA benefits by the agency of original 
jurisdiction.  See, 38 C.F.R. § 19.114 (1983).  For VA 
purposes, "notice" means written notice sent to a claimant 
or payee at his or her latest address of record.  See, 
38 C.F.R. § 3.1(q) (1983 and 1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in § 20.302 
of the 1999 edition (or § 19.129, its essentially identical 
counterpart in the 1983 edition).  See, 38 U.S.C.A. § 7105 
(West 1991), as well as 38 C.F.R. § 20.1103 (1999) and 
38 C.F.R. § 19.192 (1983).

Once the determination is final, it cannot be reopened or 
allowed, except as may otherwise be provided by the 
applicable regulations.  See, 38 U.S.C.A. § 7105(c) (West 
1991).  The submission of new and material evidence would be 
a basis for the reopening and allowance of a prior adverse 
determination that is final.  See, in this regard, 
38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. § 3.156 (1983 
and 1999).

As a general rule, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1983 and 1999).

The effective date of a grant of direct service connection is 
to be the day following separation from active service or the 
date when the entitlement arose, if the claim is received 
within one year after separation from service; otherwise, the 
date of the receipt of the claim, or the date when the 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (1983 and 1999).

If the award of VA benefits has been granted based on new and 
material evidence (other than service department records) 
that was received within the appeal period or prior to an 
appellate decision, the effective date will be assigned as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i) (1983 and 1999).  However, if the new and 
material evidence was received after the final disallowance 
(i.e., in the case of re-opened claims) the effective date 
will be the date of receipt of the new claim or the date when 
the entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (1983 and 1999).

Factual background:

The record reveals that the veteran filed a claim for service 
connection for delayed stress syndrome, nowadays referred to 
as PTSD, in a VA Form 21-526 that he filled out and signed 
and that the RO marked as received on August 8, 1983.  The 
development of the record that was accomplished at that time 
revealed that, prior to August 1983, the veteran had already 
been diagnosed with PTSD and had already claimed that the 
PTSD was secondary to his traumatic experiences during combat 
in the Republic of Vietnam.

A report of contact, VA Form 119, that was produced in May 
1984 reveals that the RO was notified by the veteran's mother 
that his address of record, a residential address in Molalla, 
Oregon, was no longer his current address, as he was an 
inmate at the Oregon State Penitentiary, located at 2605 
State Street, Salem, Oregon.  Approximately three months 
later, in August 1984, the RO denied the claim for service 
connection for PTSD and explained the veteran's inability to 
report for an examination by saying that he was an inmate at 
the Oregon State Penitentiary.  However, the notification, 
which was accomplished in a letter that was dated on August 
22, 1984, was sent to the veteran's prior (residential) 
address of record.

The record further reveals that the veteran re-opened his 
claim for service connection for PTSD by submitting a 
statement to that effect that was marked as received at the 
RO on November 12, 1992.  The RO again denied the claim, in 
several rating decisions that were issued between 1994 and 
1996, based on findings to the effect that the veteran had 
not submitted evidence that was both new and material.  On 
appeal, the Board granted service connection in a June 1997 
decision after finding that, for VA purposes, the veteran was 
engaged in combat, that PTSD had been diagnosed on numerous 
occasions and that the PTSD was the result of inservice 
stressors.

In the August 1997 rating decision hereby on appeal, the RO 
implemented the Board's decision of June 1997 and assigned an 
effective date of November 12, 1992, rather than August 8, 
1983, perhaps unaware of the deficient notification of August 
1984.



Analysis:

As shown above, it is clear that the veteran was not properly 
notified of the RO's August 1984 denial of his claim for 
service connection for PTSD because the notification was not 
sent to his latest known address of record, notwithstanding 
the fact that the RO already knew what that new address of 
record was at the time.  While it appears that the veteran 
may have actually been aware of the adverse determination in 
1984, since it appears that his mother still lived at his 
prior address of record and that they kept in close contact 
with each other, the Board must strictly follow the letter of 
the law, or the applicable regulation, which, as noted 
earlier, specifically requires, both nowadays and at the time 
when the RO rendered its decision of 1984, that the 
claimant/veteran himself be notified at his last known 
address of record, and, unfortunately, this was not done in 
the present case.

Insofar as that the veteran was not properly notified of the 
1984 adverse decision regarding his claim for service 
connection for PTSD, he was never given the opportunity to 
initiate, let alone perfect, his appeal of that rating 
decision, which necessarily means that the rating decision of 
August 1984 never became final and that, in determining the 
applicable effective date for the grant of service 
connection, the provisions of 38 C.F.R. § 3.400(b)(2)(i), 
rather than those of 38 C.F.R. § 3.400(q), are the ones that 
are applicable at this time.

Since the veteran did not file his claim for service 
connection for PTSD within the year immediately following his 
discharge from active military service, the effective date of 
the grant of service connection cannot be the day following 
separation from active service, but either the date of the 
actual receipt of the claim by the RO, or the date when the 
entitlement arose, whichever is later.  See, again, 38 C.F.R. 
§ 3.400(b)(2)(i) (1983 and 1999).  It is evident that, in the 
present case, the entitlement arose prior to the date when 
the claim was received at the RO, that is, prior to August 8, 
1983, as the record reveals diagnoses of PTSD and complaints 
of PTSD-related inservice stressors preceding that date.  
Therefore, pursuant to the provisions of  § 3.400(b)(2)(i), 
the Board must then conclude that the appropriate effective 
date in this case is the later date, i.e., the date of the 
actual receipt of the claim, August 8, 1983.  To that extent, 
the benefit sought on appeal is hereby granted.


ORDER

An effective date of August 8, 1983, for a grant of service 
connection for PTSD, is hereby granted, this grant being 
nonetheless subject to the VA laws and regulations pertaining 
to the disbursement of VA funds.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

